Title: To John Adams from William Cunningham, 9 September 1809
From: Cunningham, William
To: Adams, John



Dear Sir
Fitchburg, Sep. 9th. 1809

On our way home from Quincy, we were detained by the kindnesses of friends till the last evening. Of the pleasant events of our excursion, none are recollected with more delight than the attentions we received at your house. Nor have I to express my obligations to any but yourself, for any part of the secret history you orally communicated.
Your Letter of the 22d. ult. I received, with the seal unviolated, and agreeably to your injunctions, and my promise at parting with you, I enclose it. The explanation of your meaning in your remarks on the Senate, contained in a late Letter, and on which I commented in mine of the 9th. or of the 18th. of August, would have been needless had I been less negligent. I agree with you.
“Integrity,” as I used the term in application to Hamilton, was not to be understood in the common acceptation. In that acceptation it is barely rises to a virtue, for it is wholly equivocal, whether it be the effect of any innate goodness, or produced by the restraints of law, and by calculations of advantage; considerations which keep many knaves from the crimes of “theft, burglary, robbery and housebreaking,” and which give to such a suspicious anxiety to shine in the varnish of an opposite reputation. But of all the qualities of a virtuous soul, pure integrity is the brightest—it takes no counsel from human law, nor from even the common propensities of our nature; the perfection from which it emenated, is its sole example and security—of this divine virtue, you have shewed me that Hamilton was totally destitute.
His Religion, as has been the case with thousands, might have been accommodated to political changes—I thank you for pointing me to the winding in the labyrinth from which his ostentation of religion sprang.
But of his lubricity, what an odious picture have you drawn? Oh! he was too foul for “ablution by all the waters of Temzem.” I have not time, and am too much fatigued, to say more.
You propose to give me an account of “his talents and services, ” in another Letter.” I wish to see a connected chain of these services, and their magnitude, since it has been announced by Colman, that years are to be occupied by some best-gifted genius in penning his Life.
Mrs Cunningham commands me to unite with my own, her best remembrances to yourself, Mrs Adams, and your Family. The pills Mrs Adams recommended to Mrs C. I got a Recipe for of Doc. Holbrook, and had them prepared. If their effect could equal the wishes of Mrs Adams, my obligations to her would be as great as they possibly could be to an instrument of the prolongation to me of the staff and solace of my existence—but be their operation what it will, I shall never forget what is due to the kindness of Mrs Adams’ intention. My concern for Mrs C. arising out of her feebleness, is much increased by the circumstance, that of thirteen children of her Father, ten have been reduced to the grave by the pulmonary affection which is, I fear, making its inroads upon her vitals—I am inconsolable in the apprehension of the consequences.
With veneration and affection, / I am, Dear Sir, / Your most obliged Friend,
Wm Cunningham. J.